McCAIN, Judge.
Defendant appeals a judgment of conviction and sentence based upon a jury verdict finding him guilty of the offense of robbery.
On appeal the defendant questions: (1) the admissibility of testimony by the victim who knew the defendant and made an in court identification of him where there had also been a police station lineup identification absent defense counsel; (2) the admissibility of testimony by an accomplice confessing to and implicating the defendant in both the alleged robbery and a subsequent one closely following the one informed against; (3) the admission into evidence of certain exhibits, i. e., photographs, pistols, blackjacks and money; and (4) the sufficiency of the evidence.
We have carefully considered the defendant’s contentions in light of the briefs, arguments of counsel and the record on appeal and find them to be without merit. Our consideration reflects there was substantial competent evidence in the record to support the jury’s verdict, and this court will not substitute its judgment for that of the jury or retry the case on the facts. United States v. Wade, 1967, 388 U.S. 218, 87 S.Ct. 1926, 18 L.Ed.2d 1149; Shepard v. State, Fla.App. 1968, 213 So.2d 11; Simmons v. United States, 1968, 390 U.S. 377, 88 S.Ct. 967, 20 L.Ed.2d 1247; Anderson v. State, Fla.App.1968, 215 So.2d 618; Williams v. State, Fla.1959, 110 So.2d *445654; State v. Wadsworth, Fla.1968, 210 So.2d 4; Hawkins v. State, Fla.1967, 199 So.2d 276; Winkfield v. State, Fla.App. 1968, 209 So.2d 468; Blackburn v. State, Fla.App.1968, 208 So.2d 625.
See also Crum v. State, Fla.App.1965, 172 So.2d 24, wherein it was stated that “all inferences to be drawn from the evidence are to be in favor of the verdict or judgment of guilt” on an appeal from such verdict or judgment.
No reversible error having been made to appear, the judgment is affirmed.
Affirmed.
WALDEN, C. J., and TROWBRIDGE, C. PFEIFFER, Associate Judge, concur.